OFFICE         OF THE ATTORNEY          ENERAL    OF TEXAS
                             :             AUSTIN”
     OROVER     SELLERS
     *TTORNEY    GENERAL




    Honorable Komer Garrison, Jr., Director                        ;..
                                                                     -.
    Texas Department of Publio Safe ,tu
                                      _
    camp Kabry                                                       '_
    Austin, Texas
    Dear Sir:
       : J. B. Draper
    ATTH                                          Re: ,Authdri




                      Your letter       of Sept
    ment,     read3     in   part. as   folio


              the authority


                                                        ) Vernon's Annotated   civil
                                                        ds as follows:




               "The maxim of interpretation of statutes 'is that ex-
     pression of one thing is exclusion of another."   City of Corpm
     Christi v. Koi~urry, 90 S.W. (26) 865.
?
                After a care&l exaninaticn of the atntuto, it is‘our
     opinion that the Department of Public Safety is limited to im-
     Posing restrictions  suitable to the lioensco's driving.nbility
Honorable Floner Garrison,   Jr.,     page 2


with respect to the type of or spaoial mechaniaal oontrol de-
vices required on a motor vehiole or such other restrlotions                  :
applicable to the liocnsee to a88’ure the 8af8 operation Or a
motor vehiolo by the 1iOell8@3. This limits fee dspartment to
imposing restrictions    of a mechanical nature d.uoh as wearing
glasses, but does not oonfer upon the departme&the       authori-
ty to restrict   the lioenses  to a certain area such a8 a town
or aounty or to a spe0iri0    route.

          ,TrustIng that this       letter   fully   ansvlers your inquiry,
we axe

                                               Yours very truly,
                                               ATTD2HEY
                                                      GENXXAL
                                                            OF TEXAS




SCK/JCP